Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuang (US. 2018/0198242 A1).
In Regards to Claim 1:
Chuang teaches a multichannel connector (Fig. 1) comprising: 
an insulation base (1); a plurality of docking terminals (2) housed in the insulation base (1); a shell (3) enclosing outside the insulation base (2);  5wherein the insulation base (2) is provided with a docking groove (13); wherein each of the docking terminals (2) comprises: 
a docking terminal contacting portion (22) exposed at the docking groove (13); a docking terminal soldering portion (23) connected to a circuit board; 
wherein the shell (3) comprises:  
10an external docking portion (316) enclosing the docking groove (13) and formed by extending in a vertical direction; a bottom panel portion (317) formed by outwardly and horizontally extending from an edge of an bottom of the external docking portion (316); a panel protection portion (See Reproduced Drawing 1) in a horizontal state formed by bending an .
Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claims 2-9, these limitations, in combination with remaining limitations of claims 2-9, are neither taught nor suggested by the prior art of record.
2. Claims 10-19 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 10 Chuang (US. 2018/0198242 A1) teaches “A multichannel connector assembly comprising: a plug connector installed on a circuit board; a socket connector installed on another circuit board, the socket connector and the plug connector being capable of engage each other;  5wherein the socket connector comprises: an insulation base provided with a docking groove; a plurality of docking terminals housed in the insulation base, each of the docking terminals comprising a docking terminal contacting portion exposed at the docking groove and a docking terminal soldering portion connected to the circuit 10board; and a shell enclosing outside the insulation base, the shell comprising an external docking portion which encloses the docking groove and formed by extending in a vertical direction, and a bottom panel portion formed by outwardly and horizontally extending from an edge of an bottom of the external ” (insulation base 1, docking terminal 2, shell 3, docking groove 13, and plug connector 100)
Chuang (US. 2018/0198242 A1) does not teach “a middle island portion protruding upwards from the base portion, and side end portions distributed at both sides of the base portion and each of the side end portions provided with a width 20which wider than that of the base portion; a conductive terminal contacting portion extending from one end of the conductive terminal fixing portion and arranged in the middle island portion.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 10, these limitations, in combination with remaining limitations of claim 10, are neither taught nor suggested by the prior art of record, therefore claim 10 is allowable.
Claims 11-19 are dependent on claim 10 and are therefore allowable for the same reasons.  

    PNG
    media_image1.png
    377
    808
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571.  The examiner can normally be reached on Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831